This is an action of false imprisonment brought against the defendant upon the theory, as stated in the complaint, that on the 22d of October, 1895, the defendant assuming to act as a police justice in the city of New York, but without authority or jurisdiction in fact, issued a warrant for the arrest of the plaintiff by virtue of which he was arrested and detained, contrary to the laws of the state and against his will; that the defendant had no jurisdiction to issue such warrant or to cause the arrest and detention of the defendant, and that he was not a police justice of said city at the time.
The defendant, by his answer, admits that he issued the warrant in question, and that the plaintiff was arrested and detained thereunder, but denies that he did so without right, authority or jurisdiction, as well as that he was not a police justice in said city at the time.
For a second answer and defense the defendant, after reiterating the admissions and denials aforesaid, alleged that on the 4th of January, 1893, he was duly appointed a police justice of the city and county of New York by the mayor of said city for the term of ten years from that date; that he qualified and entered upon the discharge of his duties; that on the 10th of May, 1895, the legislature of the state of New York assumed to pass an act entitled "An act in relation to the inferior courts of criminal jurisdiction in the city and county of New York," to which he referred as a part of the answer, but that, notwithstanding the passage of such act, his office and term of office was protected by the Constitution of the state, and that he was, and still is, a police justice de jure; that said warrant was issued by him as such officer upon a complaint and oath in due form, and after full compliance with all the provisions of law to justify such official action; that it *Page 89 
was executed in the usual way, and that all the acts of defendant in issuing the same, and causing the arrest and detention of the plaintiff were done upon full and lawful authority, and in the due discharge of his duty as police justice of said city and county.
The plaintiff demurred to the second defense contained in the answer of the defendant, on the ground that it was insufficient in law upon the face thereof.
The issues of law thus raised by the demurrer having been heard at Special Term, and the plaintiff's damages having been stipulated at the sum of $600, in case the demurrer should be sustained, a decision was filed, and judgment entered sustaining the demurrer, and awarding judgment for the amount of such damages, besides costs. Said judgment having been affirmed by the Appellate Division, the defendant appealed to this court We have already held that the act of May 10th, 1895, in relation to the inferior courts of criminal jurisdiction in the city and county of New York, is constitutional; that the effect thereof was to abolish the office of police justice in said city, and that the terms of the incumbents did not outlive the office itself. (Koch v. Mayor, etc., 152 N.Y. 72.)
The principle announced in that case is decisive of this, and without further discussion we affirm the judgment appealed from, with costs.
All concur.
Judgment affirmed.